DETAILED ACTION 
Figure Corresponding to the Elected Species

    PNG
    media_image1.png
    657
    788
    media_image1.png
    Greyscale

Election of Species
The species are as follows: 
Orientation Species
Filter Orientation
1
Vertical
2 - Elected
Horizontal



System Sub-Species
Corresponding Drawing Figure
1
1
2
2
3 - Elected
3
4
5
5
6-7

Election With Traverse
Applicant's election with traverse is acknowledged:

    PNG
    media_image2.png
    169
    875
    media_image2.png
    Greyscale

  The traversal is on the ground(s) that, “Applicant respectfully submits that the Office has inadvertently misconstrued Kim, which does not disclose a rotatably mounted filter. The drum 12 of Kim is not a filter such as described in the present invention, or in fact, a filter according to Kim, as can be seen in Figs. 1-3 of Kim: 

    PNG
    media_image3.png
    400
    568
    media_image3.png
    Greyscale

As can be seen in Fig. 1, the drum 12 is the drum of a washing machine and not a component of the filter 40, shown in Figs 2 and 3 (see also filter 50, in Figs. 4 and 5), of Kim. Applicant further notes that neither filter 40 nor filter 50 of Kim is rotatably mounted in a housing (the filter assembly). As such, the claims have unity.
In addition, Applicant notes that at least the independent claims 69, 77, and 93 are not limited to a specific embodiment and are by definition generic for this reason.”
These arguments are not found persuasive because Kim is a filter such as described in the present invention - see rotatable perforated drum 12 of Kim. One need only read the first page of Applicant’s Specification which discusses “the cleaning of textiles” and various prior art devices for doing so discussed thereat. Moreover, the vast amount of prior art cited by Applicant is largely drawn to washing machines of one type or another. 
In addition to claim 85 (‘bristles”) which was identified by Applicant as not reading on the elected species, claims 81 (“plunger”) and 82 (“same shape as cross-section”) are additionally withdrawn by the Examiner, as not reading on the elected species.
These implausible traversal arguments only serve to substantiate the undue burden placed upon the scarce administrative resources of the United States Patent and Trademark Office in examining this application – an application which finds its basis in TWO patent applications filed in Great Britain. If Applicant, who is in an infinitely better position to understand the invention, does not know which claims are generic (contrary to the assertions of Applicant, independent claim 69, is not generic, but specific to the elected species – Fig. 3 which employs an impeller), or which claims read-on the elected species, then how is anybody else supposed to know?
Claims 81-82 and 86 are “Withdrawn.”
Claims 69-80,83-84 and 87-96 are being examined.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112 2nd
Claims 69-80,83-84 and 87-96 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what Applicants intend by the recitation, “configured,” as it used in at least independent claims 69,77 and 93.  Independent claims 69, 77 and 93 specify, “wherein the centrifugal filter unit is configured such that the feed is drawn into the filter chamber through the aperture and the liquid is expelled through the perforations and the solid material is retained in the filter chamber.” It is unclear what specific structure this language is intended to define. This language is not seen to comport with the requirement that the claims particularly point out and distinctly claim the subject matter which Applicant regards as his invention. Absent a clear recitation of the nature of configuration and the structure attendant therewith, these claims are indefinite. The metes and bounds of patent protection sought are not clearly ascertainable. Additionally, the claim is not seen to put potential infringers on clear notice as to what constitutes infringement. For these reasons, the claims are seen to be vague and indefinite.
Claims 69-80,83-84 and 87-96 specify an “impeller” and/or a “removable portion.” It is unclear what minimal structure these two recitations intend, or how they differ from each other. In independent claim 93, these recitations are referred to in the alternative. Are they mutually exclusive? If not, it is unclear how they can be referred to in the alternative?
In clause “a” of independent claims 69 and 77, and clause “i” of independent claim 93, it is unclear what Applicant intends by “to enter” and “to exit” the “centrifugal unit” when introducing the “housing.” The nature of “entry” and “egress” with respect to this language, is unclear. Did Applicant intend to refer to the “housing” in these instances, instead of the “centrifugal unit”?
Claim Rejections - 35 USC § 112 4th
Claims 70,76 and 92 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Dependent claim 70 specifies, “wherein rotation of the impeller causes the feed to be drawn into the filter chamber through the aperture.” It is unclear how this process limitation further limits the structure of the centrifugal filter unit recited in independent claim 69, from which it depends. Dependent claim 76 specifies, “wherein the filter retains at least about 50% by mass of the solid material in the feed.” It is unclear how this process limitation further limits the structure of the centrifugal filter unit recited in independent claim 69, from which it depends. Dependent claim 92 specifies, “wherein the filter retains at least about 50% by mass of the solid material in the feed.” It is unclear how this process limitation further limits the structure of the centrifugal filter unit recited in independent claim 77, from which it depends. Also, see MPEP Section 2115. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.






Claim Rejections - 35 USC § 102/103
Claims 69-80,83-84,86-90 and 92-96 are rejected under 35 U.S.C. 102(A1/A2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over BLAISDELL (US 866,424). BLAISDELL discloses a centrifuge including a housing 45, inlet 33, outlet 46, aperture 31, drive means 5, and impeller 29. Unlabeled housing 45 end-wall through which inlet 33 extends, is seen to meet the limitation of a lid. Cover plate 16 is seen to meet the limitation of a “cap.”

    PNG
    media_image4.png
    410
    639
    media_image4.png
    Greyscale



Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "306" and "318" have both been used to designate the same structure: 

    PNG
    media_image5.png
    656
    786
    media_image5.png
    Greyscale

Additionally, reference characters "334," “360” and "362" have all appear to have been used to designate the same structure:

    PNG
    media_image6.png
    656
    786
    media_image6.png
    Greyscale

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “twist-lock mechanism” as recited in claim 91, must be clearly shown or the feature(s) canceled from the claim(s).  No new matter will be entered.
The drawings are objected to because reference numeral “374” does not identify a “recess” as described in the Specification, but rather, an otherwise, unlabeled cross-section:  

    PNG
    media_image7.png
    656
    786
    media_image7.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112 1st
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
.
Claims 69-80,83-84 and 87-96 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 69-80,83-84 and 87-96 specify an “impeller” and/or a “removable portion.” It is unclear what minimal structure these two recitations intend, or how they differ from each other. In this regard, Figure 3 corresponding to elected species 3 is referenced.





Applicant’s specification does not contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms, such that it complies with the statutory requirement. It is unclear what role the below structures, called out with arrows, play. Why they are not described in the specification, or called-out with reference numerals:

    PNG
    media_image8.png
    656
    786
    media_image8.png
    Greyscale




Moreover, the structure of the below encircled section is unclear. As depicted, apparently departing from conventional drafting techniques (e.g., cross-hatching), it is unclear what structure is where, or solid, and where voids, or nothing exists, if at all. It is unclear which component(s) constitute a “removable portion” or “impeller.”

    PNG
    media_image9.png
    656
    786
    media_image9.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to the previously articulated rejections have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/Primary Examiner
Art Unit 1776